Order modified by striking out the provision for payment of compensation and as modified affirmed, without costs. Memorandum: We strike from the order that paragraph which directs “ that the petitioner receive his compensation or salary as Chief of Police of the Village of Lancaster, from the date of his removal, less the amount of compensation received by him from any other employment or occupation since that date.” The language employed is apparently taken from chapter 734 of the Laws of 1935,* which statute was limited in its effect to instances of reinstatement by court order following removal from office or employment in violation of the provisions of the Civil Service Law and has been held to be unconstitutional. (Matter of Mullane v. McKenzie, 269 N. Y. 369.) We do not deem the provisions of section 188-f of the Village Law broad enough legally to justify an award to the petitioner to compensate him for loss of pay since April 22, 1935. All concur. (The order directs reinstatement of petitioner as chief of police.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.

Amdg. Civ. Serv. Law, § 23.— [Rep.